


Exhibit 10.52

 

Execution Version

 

AMENDMENT NO. 3 AND WAIVER TO
AMENDED AND RESTATED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 3 AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) dated as of May 22, 2013 is entered into by and among
Alkermes, Inc., a corporation organized under the laws of the Commonwealth of
Pennsylvania (the “Borrower”), Alkermes plc, a company incorporated under the
laws of the Republic of Ireland (“Holdings”), Alkermes Pharma Ireland Limited, a
private limited company organized under the laws of the Republic of Ireland
(“Intermediate Holdco”), Alkermes US Holdings, Inc. (“Holdco”), Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity,  the
“Administrative Agent”) and as collateral agent (in such capacity, the
“Collateral Agent”), and the undersigned lenders.  Capitalized terms not
otherwise defined in this Amendment have the same meanings as specified in the
Credit Agreement (as defined below).

 

PRELIMINARY STATEMENTS:

 

(1)                                 The Borrower, Holdings, Intermediate Holdco,
Holdco, the Administrative Agent and Collateral Agent, Morgan Stanley Senior
Funding, Inc., Citigroup Global Markets, Inc. and JPMorgan Chase Bank, N.A., as
co-syndication agents and the financial institutions from time to time party
thereto as term lenders (the “Lenders”) entered into that certain Amended and
Restated Credit Agreement, initially dated as of September 16, 2011 and amended
and restated on September 25, 2012, as further amended as of February 14, 2013 
(the “Credit Agreement”);

 

(2)                                 The Borrower, Holdings, the other Loan
Parties party thereto have requested that the Lenders and the Administrative
Agent agree to amend the Credit Agreement and grant certain waivers thereunder,
and the Lenders and the Administrative Agent have agreed to such amendments and
waivers, as hereinafter set forth;

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which are hereby acknowledged),
the parties hereto hereby agree as follows:

 

SECTION 1.                            Amendments and Waivers to Credit
Agreement.

 

1.1. Amendments

 

The Credit Agreement is, effective as of the date hereof and subject to the
satisfaction of the conditions precedent set forth in Section 3, hereby amended
as follows:

 

(a)         The definition of “ECF Percentage” appearing in Section 1.1 of the
Credit Agreement is hereby amended by deleting “March 31, 2014” appearing
therein and substituting in lieu therefor “December 31, 2013”.

 

(b)         The definition of “Excess Cash Flow Payment Period” appearing in
Section 1.1 of the Credit Agreement is hereby amended by deleting “March 31,
2014” appearing therein and substituting in lieu therefor “December 31, 2013”.

 

--------------------------------------------------------------------------------


 

(c)          Section 3.2(c) of the Credit Agreement is hereby amended by
deleting “March 31, 2014” appearing therein and substituting in lieu therefor
“December 31, 2013”.

 

1.2. Waiver

 

The Lenders, effective as of the date hereof and subject to the satisfaction of
the conditions precedent set forth in Section 3, hereby waive
Section 7.11(a) thereof in order to permit Holdings to change its fiscal year
such that it will end on December 31 of each year, commencing with the fiscal
year ending on December 31, 2013.

 

SECTION 2.                            Reference to and Effect on the Loan
Documents.

 

(a)         On and after the Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the other Loan
Documents to “the Credit Agreement”, “the First-Lien Credit Agreement,” “the
Amended and Restated Credit Agreement,” “thereunder”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

 

(b)         The Credit Agreement, as specifically amended and waived by this
Amendment, and the other Loan Documents are, and shall continue to be, in full
force and effect, and are hereby in all respects ratified and confirmed.

 

(c)          Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of any Lender or the Administrative Agent under the Credit
Agreement or any other Loan Document, nor shall it constitute a waiver of any
provision of the Credit Agreement or any Loan Document.

 

SECTION 3.                            Conditions of Effectiveness.  This
Amendment shall become effective as of the date (the “Effective Date”) on which
each of the following conditions shall have been satisfied (or waived):

 

(a)         The Administrative Agent shall have received from (i) the Lenders
under the Credit Agreement constituting Required Lenders, and (ii) the
Administrative Agent, executed counterparts of this Amendment or written
evidence reasonably satisfactory to the Administrative Agent that such party has
executed this Amendment on, or prior to, 5 p.m., New York City time on May 8,
2013 (the “Consent Deadline”).

 

(b)         The Administrative Agent shall have received from the Loan Parties
party hereto, executed counterparts of this Amendment or written evidence
reasonably satisfactory to the Administrative Agent that such party has executed
this Amendment.

 

(c)          As of the Effective Date, no event shall have occurred and be
continuing that would constitute a Default or Event of Default under the
Agreement.

 

SECTION 4.                            Costs and Expenses.

 

The Borrower agrees that all reasonable out-of-pocket expenses incurred by the
Administrative Agent in connection with the preparation, execution, delivery and
administration,

 

2

--------------------------------------------------------------------------------


 

modification and amendment of this Amendment and the other instruments and
documents to be delivered hereunder or in connection herewith (including,
without limitation, the reasonable fees, charges and disbursements of Shearman &
Sterling LLP, counsel for the Administrative Agent), are expenses that the
Borrower are required to pay or reimburse pursuant to Section 10.5 of the Credit
Agreement.

 

SECTION 5.                            Miscellaneous.

 

(a)         Execution in Counterpart.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement.  Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
or other electronic means shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

(b)         Binding Effect.  This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

(c)          Headings.  The headings listed herein are for convenience only and
do not constitute matters to be construed in interpreting this Amendment.

 

(d)         Waiver & Modification.  No provision of this Amendment may be
modified, altered or otherwise amended, except by an instrument in writing
executed by each of the parties hereto.

 

(e)          GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

 

(f)           WAIVER OF RIGHT OF TRIAL BY JURY.  EACH PARTY TO THIS AMENDMENT
HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION
OR CAUSE OF ACTION ARISING UNDER THIS AMENDMENT, OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO THE CREDIT AGREEMENT AS AMENDED HEREBY, OR THE TRANSACTIONS RELATED
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER
FOUNDED IN CONTRACT OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized officers as of the date first above written.

 

 

BORROWER:

 

 

 

ALKERMES, INC., as Borrower

 

 

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title:   Senior Vice President, Chief Financial Officer & Treasurer

 

Alkermes

May 2013 Amendment and Waiver

 

--------------------------------------------------------------------------------


 

GIVEN under the common seal of

 

ALKERMES PLC, as Holdings

 

and DELIVERED as a DEED

 

 

 

 

 

/s/ Shane Cooke

 

Director

 

 

 

 

 

/s/ Tom Riordan

 

Assistant Secretary

 

 

Alkermes

May 2013 Amendment and Waiver

 

--------------------------------------------------------------------------------


 

 

ALKERMES US HOLDINGS, INC., as Holdco

 

 

 

By:

/s/ James M. Frates

 

 

Name: James M. Frates

 

 

Title:   VP, CFO and Treasurer

 

Alkermes

May 2013 Amendment and Waiver

 

--------------------------------------------------------------------------------


 

GIVEN under the common seal of

 

ALKERMES PHARMA IRELAND LIMITED,

 

as Intermediate Holdco

 

and DELIVERED as a DEED

 

 

 

 

 

/s/ Richie Paul

 

Director

 

 

 

 

 

/s/ Tom Riordan

 

Assistant Secretary

 

 

Alkermes

May 2013 Amendment and Waiver

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY SENIOR FUNDING, INC.,

 

as Administrative Agent, Collateral Agent and a Lender

 

 

 

 

 

By:

/s/ Stephen B. King

 

 

Name:

Stephen B. King

 

 

Title:

Vice President

 

Alkermes

May 2013 Amendment and Waiver

 

--------------------------------------------------------------------------------


 

 

[                              ],

 

as a Lender

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Alkermes

May 2013 Amendment and Waiver

 

--------------------------------------------------------------------------------
